TABLE OF CONTENTS



Exhibit 10
CONFIDENTIAL MASTER SETTLEMENT AGREEMENT








 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS



                      Page I. INTRODUCTION     1
 
            II. RECITALS     1
 
    III. DEFINITIONS     2
 
A. PARTICIPATING CLAIMANTS     2  
 
B. PARTICIPATING LAW FIRMS     3  
 
C. LILLY     3  
 
D. SPECIAL SETTLEMENT MASTERS     3  
 
            IV. AGREEMENT     3
 
A. AUTHORITY OF COUNSEL     4  
 
B. BASIC AGREEMENT 4        
 
C. SETTLEMENT EFFORTS/WAIVER OF STATUTE OF LIMITATIONS     4  
 
D. PARTICIPATING CLAIMANTS AND LAW FIRMS     5  
 
E. SETTLEMENT FUND     6  
 
F. RELEASE OF FUNDS FROM THE SETTLEMENT FUND     8  
 
G. CLAIMS ADMINISTRATION     10  
 
H. CLAIM VERIFICATION     11  
 
I. RELEASES, WAIVERS AND DISMISSALS     11  
 
J. DISMISSALS OF THIRD PARTIES AND SETTLEMENTS WITH THIRD PARTIES     13  
 
K. CLASS ACTION CLAIMANTS     13  
 
L. LIENS, ASSIGNMENT RIGHTS AND OTHER THIRD PARTY PAYOR CLAIMS     14  
 
M. INDEMNITY     15  
 
N. NO ADMISSION OF LIABILITY     15  
 
O. RETURN OF CONFIDENTIAL DOCUMENTS     16  
 
P. CONFIDENTIALITY     16  
 
Q. SUCCESSORS AND ASSIGNS     19  
 
R. GOVERNING LAW     19  
 
S. CHALLENGES TO OR DISPUTES INVOLVING THIS AGREEMENT     19  
 
T. ATTORNEYS’ FEES     20  
 
U. MERGER AND INTEGRATION     20  
 
V. NOTICE     20  



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



CONFIDENTIAL MASTER SETTLEMENT AGREEMENT

I. INTRODUCTION
     Eli Lilly and Company, a corporation (hereinafter defined in section III.C
as “Lilly”) and certain plaintiffs’ counsel representing Zyprexa claimants,
including all plaintiffs’ counsel who are members of the Plaintiffs’ Steering
Committee (“PSC”) appointed in In re Zyprexa® Products Liability Litigation, MDL
No. 1596, in the United States District Court for the Eastern District of New
York and other plaintiffs’ counsel representing Zyprexa claimants have reached a
confidential settlement of certain Zyprexa actions, disputes and claims subject
to the terms and conditions set forth in this document. The matters included in
the settlement are: a) cases pending in various state and federal courts,
including the multi-district litigation, In re Zyprexa Products Liability
Litigation, MDL No. 1596, pending before the Honorable Jack Weinstein (“MDL”);
b) claims subject to a tolling agreement; or c) informally asserted claims.
These lawsuits and claims are collectively referred to as “Participating
Claimants” (hereinafter defined in Section III.A). Notwithstanding the
generality of the foregoing, Participating Claimants are expressly limited to
those cases and claims that are being handled or controlled by the attorneys and
law firms who are members of the PSC or other non-PSC law firms (“Participating
Law Firms”) that are identified on the lists submitted to Lilly in accordance
with Section IV.D below.
     The terms and conditions of this Confidential Master Settlement Agreement
(“Agreement”) are as follows:

II. RECITALS
     Each of the Participating Claimants has asserted a claim against Lilly.
Lilly disputes

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



these claims and denies that it has any liability with respect to these claims.
     In an effort to resolve their outstanding disputes, Participating Claimants
and Lilly have reached a settlement of all actual or potential claims that have
arisen between them relating to Participating Claimants’ use of Zyprexa, in
accordance with the provisions of this Agreement.

III. DEFINITIONS

     A. PARTICIPATING CLAIMANTS
     “Participating Claimants” as used in this Agreement shall refer to those
persons or derivative claimants who are claiming an injury due to the use of
Zyprexa and whose cases and claims are subject to the terms of this Agreement. A
final list of Participating Claimants has been provided to Lilly. This list
contains confidential and private information regarding each individual claimant
and, as such, will be kept by Lilly, the trustee for the Participating Law Firms
and the Special Settlement Masters in a separate file as an addendum to this
Agreement. Each Participating Claimant who wishes to resolve his or her claim
pursuant to the terms of this Agreement shall be entitled to participate in a
claims review process and to receive compensation, if any, as may be awarded by
the Special Settlement Masters and upon execution of the Confidential Individual
Release attached hereto as Exhibit A, and in accordance with the terms of this
Agreement. Prior to signing a Confidential Individual Release (Exhibit A), a
Participating Claimant may (i) withdraw from the claims administration process
established by the Special Settlement Masters or (ii) reject the Settlement
Amount that may be offered by the Special Settlement Masters, and thereafter
pursue or dismiss his or her claim, as may be appropriate.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     B. PARTICIPATING LAW FIRMS
     “Participating Law Firms” are the law firms and all attorney members within
each firm, that represent the Participating Claimants whose cases and/or claims
are the subject of this Agreement. Participating Law Firms comprise law firms
and attorneys who were appointed as members of the PSC for MDL No. 1596, as well
as non-PSC law firms and attorneys. A list of Participating Law Firms has been
provided to Lilly.

     C. LILLY
     “Lilly” as used and referred to in this Agreement shall include Eli Lilly
and Company, a corporation, and the entire company, its officers, directors,
employees and shareholders, and its past, present and future parents,
subsidiaries, affiliates, controlling persons, suppliers, distributors,
contractors, agents, assigns, servants, counsel and insurers, and all of their
officers, directors, employees, shareholders, predecessors, successors, assigns,
heirs, executors, estate administrators or personal representatives (or the
equivalent thereto).

     D. SPECIAL SETTLEMENT MASTERS
     Pursuant to Case Management Order No. 12, Kenneth R. Feinberg, Michael K.
Rozen, Honorable John K. Trotter (retired), and Catherine Yanni are appointed as
“Special Settlement Masters” to assist in the claims administration process
described in this Agreement. The powers and responsibilities of the Special
Settlement Masters will be specified in subsequent Case Management Orders
entered by the Court in MDL No. 1596.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IV. AGREEMENT

     A. AUTHORITY OF COUNSEL
     Each Participating Law Firm warrants and represents that it has provided a
list of its Participating Claimants who have asserted a claim against Lilly
arising out of the use of Zyprexa. Each Participating Law Firm warrants and
represents that they represent the Participating Claimants set forth on their
respective list. Each Participating Law Firm further warrants and represents
that it will recommend to each of its Participating Claimants that they
participate in a settlement process to be jointly established by the
Participating Law Firms and the Special Settlement Masters.

     B. BASIC AGREEMENT
     For and in consideration of a release of all past, existing, and future
claims relating to Zyprexa, whether known or unknown, and other agreements as
set forth herein, and in complete settlement of the cases and/or claims asserted
by Participating Claimants, Lilly hereby agrees to make payment to Participating
Claimants as described below.

     C. SETTLEMENT EFFORTS/WAIVER OF STATUTE OF LIMITATIONS
     Participating Claimants, Participating Law Firms and Lilly acknowledge and
agree that there will need to be substantial efforts by all concerned to
effectuate the terms of this Agreement, including efforts to provide appropriate
client disclosures, obtain adequate consent, prepare individual releases, and
otherwise carry out the terms of this Agreement. Participating Claimants,
Participating Law Firms and Lilly agree to (i) exercise best efforts toward the
resolution of these cases under the terms of this Agreement, and (ii) jointly
seek a stay of any

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



case, including but not limited to case specific or generic discovery or trials,
which a Participating Claimant has pending in any court while the parties
continue their best efforts to finalize the settlement of the claims subject to
this Agreement.
     Further, in order to avoid the necessity of filing or pursuing a Zyprexa
related claim, Lilly hereby agrees with respect to all Participating Claimants
to waive any statute of limitations defense that it may otherwise have against
any such Participating Claimant, subject only to the following limitations. In
the event that the conditions of this settlement are not met, or any
Participating Claimant does not resolve his or her case and/or claim under this
agreement, then Lilly hereby agrees to waive any applicable statute of
limitations defense that it otherwise may have for the time commencing from the
earlier of (i) June 8, 2005, the date the Memorandum of Understanding (“MOU”)
was signed, or (ii) the date on which any tolling agreement was entered into
between Lilly and the Participating Claimant, in each case until 30 days after
notice that the conditions of this Agreement have not been met or 30 days notice
that the Participating Claimant’s claim is not resolved under this Agreement,
whichever event occurs sooner. All tolling agreements otherwise entered into
between a Participating Claimant and Lilly are otherwise terminated and
superseded by this Agreement, except as provided above.
     Accordingly, the Participating Law Firms and Participating Claimants may
agree to promptly dismiss without prejudice any pending lawsuits.

     D. PARTICIPATING CLAIMANTS AND LAW FIRMS
     This Agreement is subject to the Participating Law Firms providing Lilly
with the following information:

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          1. A list of Participating Claimants numbering no fewer than 7,993.
Pursuant to the terms of the MOU dated June 8, 2005, the Participating Law Firms
have submitted a list to Lilly of Participating Claimants, which exceeds the
required 7,993 claimants and which identifies the claimant or claim (such as the
claimant’s full name, social security number and/or date of birth). Each
Participating Law Firm warrants and represents that the list provided to Lilly
includes 100% of their represented Zyprexa clients. The Participating Claimants
and claims identified herein shall constitute the total universe of claims
subject to this Master Settlement Agreement. Even though Participating Law Firms
have provided a list of claimants in excess of 7,993, Lilly acknowledges and
agrees that the minimum number of releases and qualified cases as set forth in
Paragraph IV(I) will not change.
          2. A list of Participating Law Firms. This list was provided to Lilly
and identifies the names of the law firms participating in this Agreement.

     E. SETTLEMENT FUND
          1. Funding Terms and Schedule
     In consideration of Participating Claimants’ promises, releases and other
agreements as set forth in this Agreement and because a list of at least 7,993
Participating Claimants and a list of Participating Law Firms has been provided
to Lilly, Lilly will pay $700 million (the “Settlement Amount”) into a
settlement fund held in escrow by Citibank, N.A., as escrow agent, the following
sums at the times stated:

     
September 7, 2005:
  Lilly will pay $300 million.
September 15, 2005:
  Lilly will pay $200 million.
December 15, 2005:
  Lilly will pay $200 million.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS




     The settlement funds will be used as outlined below and distributed
pursuant to escrow instructions to be agreed to by the parties:
               (a) $690 million for the resolution and satisfaction of the
Participating Claimants’ claims; and
               (b) $10 million for administrative expenses, costs and services
in connection with the resolution of claims including those incurred by the
Participating Law Firms and third parties in creating the settlement fund and in
setting up the procedures necessary to implement the claims settlement process
as envisioned by this Agreement.
     Lilly will also pay no later than December 15, 2005 the difference between
the actually accrued interest on the settlement fund, and that amount that would
have accrued had the entire amount been deposited on July 29, 2005 (“Accrued
Interest”). Lilly’s obligation to pay interest will be fifty percent (50%) of
the Accrued Interest that would have been accrued between July 29, 2005 and
August 29, 2005 and 100% from August 30, 2005 and thereafter. The rate of
interest shall be based on the actual rate earned by the Citibank Institutional
Market Deposit Account from between July 29, 2005 and the date the final deposit
is made by Lilly. Lilly shall have no further responsibility for the payment of
any further funds under this settlement.
     Lilly further agrees that in the event that the Special Settlement Masters
verify that the claims administration process has been completed before
December 15, 2005, Lilly will immediately pay into the settlement fund any
monies that would not otherwise be owed until December 15, 2005.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          2. Establishment and Administration of Qualified Settlement Fund
     The Settlement Amount is intended to be deposited into a “Qualified
Settlement Fund” within the meaning of Treas. Reg. Sec. 1.468B-1, which shall be
designated as the “Qualified Settlement Fund ‘A’ for Certain Zyprexa Products
Claims (“Settlement Fund”). The U.S. District Court for the Eastern District of
New York has authorized the establishment of the Settlement Fund, subject to the
Court’s jurisdiction. The parties agree that Citibank N.A. shall act as the
escrow agent (“Escrow Agent”) and Seeger Weiss LLP, acting through Christopher
A. Seeger on behalf of the Participating Law Firms shall be designated as the
trustee of the Settlement Fund.
     It is agreed and understood by the parties to this Agreement that Lilly
accepts no responsibility or liability for any allocation or division of the
settlement fund as among the claimants. Further Lilly and their counsel accept
no responsibility for any tax liability that may attach to the proceeds of the
Settlement Fund and the Participating Claimants and Participating Law Firms
acknowledge that Lilly has not made any representations regarding the taxability
or non-taxability of such proceeds.

     F. RELEASE OF FUNDS FROM THE SETTLEMENT FUND
     The payment of administrative expenses, costs and services outlined above
shall be released by the Escrow Agent pursuant to written escrow instructions
provided by the parties.
     The payment of awards from the Settlement Fund to Participating Claimants
in resolution and satisfaction of their claims shall only be released by the
Escrow Agent pursuant to written escrow instructions to be provided by Lilly and
the Participating Law Firms and subject to the following:

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (a) Within 15 days of receipt of at least 7,193 releases and waivers
required to be provided under Paragraph IV (I) (2), and confirmation from the
Special Settlement Masters that the releases and waivers conform to the minimum
requirements set forth in Paragraph IV (I), i.e. that at least 7,193 releases
are from Zyprexa users, who are U.S. residents [ * ]: (1) Lilly shall either
(i) confirm in writing to the Participating Law Firms and the Special Settlement
Masters that it has accepted the releases and waivers provided and the
confirmation of the Special Masters, or (ii) notify the Participating Law Firms
and the Special Settlement Masters that the releases and waivers received and/or
the confirmation received from the Special Settlement Masters fail to meet the
requirements under this Agreement. If Lilly rejects the releases and waivers as
tendered or fails to accept the confirmation of the Special Settlement Masters,
Lilly shall state its reasons with reasonable detail and the parties shall meet
and confer promptly to attempt to resolve any dispute.
          (b) If Lilly has given the confirmations called for by paragraph
(a)(i) above, Lilly and the Settlement Fund trustee shall within 10 days issue
joint written escrow instructions to the Escrow Agent to release up to
$50 million from the Settlement Fund for payment to Participating Claimants that
are entitled to receive an award as determined by the Special Settlement
Masters.
          (c) Any and all remaining settlement funds available to satisfy awards
made to Participating Claimants shall be distributed after the Special
Settlement Masters have certified by notice to the Participating Law Firms and
to Lilly that the conditions of Paragraph IV(H) and Paragraph IV(I) have been
satisfied.
 
* Material has been omitted pursuant to a request for confidential treatment.
The omitted material has been filed separately with the Securities and Exchange
Commission.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (d) If the confirmations called for by paragraph (c) above are issued,
Lilly and the Settlement Fund trustee shall within 5 days issue joint written
instructions to the Escrow Agent to release the balance of the funds remaining
in the Settlement Fund for the payment of awards to the Participating Claimants
and/or for payment of administrative costs incurred or services provided in
connection with the creation and implementation of the claims administration
process and this settlement, as determined by the Special Settlement Masters.
     Assuming the conditions of this Agreement are met, any interest which has
accrued on the Settlement Fund shall be paid as determined by the Special
Settlement Masters consistent with the applicable ethical rules in the following
order: first, for administrative expenses or costs incurred, or services
provided, by Participating Law Firms and third parties for their efforts in
creating the Settlement Fund and in setting up the procedures necessary to
establish and implement the claims settlement process as envisioned by this
Agreement, and second, to the Participating Claimants on a pro-rata basis,
pursuant to protocols developed by the Special Settlement Masters. Interest
accumulated in the Settlement Fund will not in anyway inure to the benefit of
Lilly, unless the conditions of this Agreement are not satisfied.
     If the conditions of this Agreement are not met, all monies deposited by
Lilly and any interest accumulated into the Settlement Fund, other than any
monies released for administrative costs and expenses outlined above, shall be
returned to Lilly.
     Lilly shall have no further responsibility for the payment of any funds
other than as outlined above.

     G. CLAIMS ADMINISTRATION
     The Special Settlement Masters shall establish a claims administration
process that shall include guidelines and procedures for the administration of
the settlement and the establishment

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of escrow accounts as may be necessary to satisfy all lienholder claims that
have been or may be asserted against Participating Claimants in connection with
their use of Zyprexa.
     The claims administration process shall have been completed when the
Special Settlement Masters have determined that (i) provision has been made for
the payment of all administrative expenses, costs and services, (ii) releases
have been provided to Lilly for all Participating Claimants that are eligible
for awards, and (iii) the audit set forth in Paragraph IV(H) has been completed.

     H. CLAIM VERIFICATION
     The Special Settlement Masters shall audit, report and confirm to Lilly
that the conditions in Paragraph IV(I) are met prior to the issuance of any
award to any Participating Claimant. The Special Settlement Masters shall
provide to Lilly information on the manner in which the audit and confirmation
process was conducted in a format to be mutually agreed upon by the parties and
the Special Settlement Masters.

     I. RELEASES, WAIVERS AND DISMISSALS
          1. Minimum Requirement. This Agreement and the distribution of funds
to Participating Claimants are conditioned upon:
               a. Lilly obtaining releases and waivers of all past, present and
future claims from no fewer than 7,193 Participating Claimants (“Distribution
Threshold”), which number represents ninety percent (90%) of the minimum 7,993
Participating Claimants referenced in Paragraph IV(D). Settlement payments shall
only be issued to persons who are

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



U.S. residents who took Zyprexa. The parties agree that before any individual
Participating Claimant receives a settlement payment, such Participating
Claimant must either dismiss with prejudice his or her Zyprexa-related lawsuit
and provide a waiver and release as noted below, or if no such lawsuit has been
commenced, provide Lilly with a waiver and release of all Zyprexa-related
claims, whether or not asserted by the Participating Claimant. Such dismissals
and waivers shall terminate the subject lawsuit or released claim as to all
named parties in its entirety. Dismissals shall be effective as to all named
defendants, including but not limited to claims against present or former Lilly
employees involving the use and/or prescription of Zyprexa by third party
defendant physicians, health care providers, hospitals and other medical
facilities.
               [ * ]
     2. Release Provisions. Releases of liability must be provided to Lilly by
any Participating Claimant who receives an award through the claims
administration process. Such releases shall be obtained by Lilly from no fewer
than 7,193 Participating Claimants. The releases from all Participating
Claimants shall release all claims which each individual Participating Claimant
ever had, or now has, or hereafter can, shall or may have in the future against
Lilly arising out of, relating to, resulting from, or in any way connected with
Zyprexa, including those claims and damages of which the Participating Claimant
is not aware and/or that Participating Claimant has not yet anticipated and
shall also extend to all named defendants in pending cases and all other third
parties as described more fully in the Confidential Individual Release attached
hereto as Exhibit A, the content of which is incorporated herein and made part
 

*   Material has been omitted pursuant to a request for confidential treatment.
The omitted material has been filed with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of this Agreement. The Confidential Individual Release shall not be modified
except upon written consent by Lilly.

     J. DISMISSALS OF THIRD PARTIES AND SETTLEMENTS WITH THIRD PARTIES
     Any dismissal of a lawsuit against Lilly shall extend to and include a
dismissal with prejudice of the entire action or claim as to all named
defendants, including but not limited to physicians, health care providers,
hospitals and other medical facilities, as well as any present or former Lilly
employees.
     Participating Claimants agree not to seek any settlement with any third
party as to a case subject to this Agreement. If a Participating Claimant has
reached a settlement with a third party or a named defendant in a lawsuit that
is the subject of this Agreement, the fact and amount of settlement must be
disclosed to Lilly and the Special Settlement Masters. The amount of any such
settlement shall be considered by the Special Settlement Masters in making any
award.

     K. CLASS ACTION CLAIMANTS
     The individual plaintiffs in Ortiz, et al., v. Eli Lilly and Company,
No. 04-CV-1587 (JBW), Tringali, et al., v. Eli Lilly and Company, No. 04-CV-2104
(JBW) and Dau, et al., v. Eli Lilly and Company, No. 04-CV-4732 (JBW) currently
pending in In re Zyprexa Products Liability Litigation, MDL No. 1596, in the
United States District Court for the Eastern District of New York, have decided
after consultation with their counsel that they choose to participate in the
settlement process contemplated by this Agreement and have agreed to stipulate
to the dismissals of the above-stated actions and together with Lilly will seek
court approval of the

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



dismissals of such actions without costs or fees to any party. It is
acknowledged that none of the above-stated class action cases have received
class certification.

     L. LIENS, ASSIGNMENT RIGHTS AND OTHER THIRD PARTY PAYOR CLAIMS
     Each Participating Claimant shall identify for the Special Settlement
Masters all known lien holders, as described below, lawsuits or interventions,
including by subrogation, through procedures and protocols to be established by
the Special Settlement Masters. Similarly, each Participating Claimant shall
also identify government payors, including Medicare or Medicaid liens if they
exist regardless of notice, through procedures and protocols to be established
by the Special Settlement Masters. The lien holders and parties who hold rights
through statutory assignments or otherwise (hereinafter referred to collectively
as “lien holders”) who must be identified are those third-party payors (public
or private) that have paid for and/or reimbursed Participating Claimants for
Zyprexa and/or any drug costs, hospital expenses, medical expenses, physician
expenses or any other health care provider expenses arising from or based upon
the provision of medical care or treatment provided to the Participating
Claimant in connection with his or her claimed injury due to the use of Zyprexa.
Prior to receiving his or her award, each Participating Claimant shall represent
and warrant that any liens, assignment rights, or other claims identified above
have been or will be satisfied by the Participating Claimant. Satisfaction of
any liens, assignments, or other claims as identified above is the sole
responsibility of the Participating Claimant and his or her attorney and must be
established to the satisfaction of the Special Settlement Masters, which may
include an agreement to compromise any such liens, before settlement funds can
be disbursed. Upon request to the Special Settlement Masters, Lilly

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



shall be entitled to proof of lien or claim satisfaction and/or payment of such
for each Participating Claimant for liens arising from or in connection with
their use of Zyprexa.
     Participating Claimants hereinafter agree under this Agreement that they
are releasing Lilly from all future medical expenses, including but not limited
to drug costs, hospital, medical, physician or health care provider expenses
relating to any past, present or future medical care or treatment arising from
or in connection with the use of Zyprexa.

     M. INDEMNITY
     Participating Claimants agree to indemnify and defend Lilly against and
hold Lilly harmless from any and all damages or losses Lilly may incur,
including attorneys’ fees and costs, in connection with: (i) claims or actions
seeking damages for or attributable to the personal injuries and/or death,
specific to any Participating Claimant allegedly related in any way to Zyprexa,
including without limitation, any such claim or action by any potential claimant
under applicable law, including the Participating Claimant’s heirs, surviving
spouse, (including a putative or common law spouse), surviving domestic partner,
next of kin, successors, assigns, agents, representatives, guardians,
duly-appointed trustees, executors, estate administrators or personal
representatives (or equivalent thereto), and (ii) liens, assignments, subrogated
interests, encumbrances, causes of action, suits or judgment asserted by lien
holders as defined in Paragraph L above specific to a Participating Claimant’s
claims for drug costs, hospital, medical, physician or health care provider
expenses spent for medical care or treatment to any Participating Claimant
arising from or in connection with their use of Zyprexa.

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     N. NO ADMISSION OF LIABILITY
     This Agreement is entered into solely by way of compromise and settlement
and is not and shall not be construed as an admission of liability,
responsibility or fault of or by Lilly.

     O. RETURN OF CONFIDENTIAL DOCUMENTS
     The parties acknowledge that Lilly has entered into a protective order with
each Participating Law Firm and that Lilly intends to enforce and the
Participating Law Firms intend to abide by the protective orders while the
Participating Law Firms and Lilly are working towards meeting the conditions of
this Agreement. Further, all documents produced by Lilly or any third party and
that have been designated as Confidential or protected under any Protective
Order in any pending Participating Claimant case resolved pursuant to this
Agreement shall be returned to Lilly pursuant to the provisions of the
applicable Protective Orders, unless otherwise directed by an order of the Court
in MDL No. 1596, which order shall be controlling. Notwithstanding the
generality of the foregoing, in no event shall any Participating Claimant be
required to return any medical records or other document(s) pertaining
specifically to such Participating Claimant.
     The parties acknowledge that each Participating Law Firm’s obligation to
comply with the provisions of any applicable protective order concerning
confidential documents does not supersede any existing law and may be modified
by order of the Court in MDL No. 1596, which order shall be controlling.

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     P. CONFIDENTIALITY
          1. Confidentiality Agreement. The terms of this Agreement and the
amount of settlement awards made to Participating Claimants under this Agreement
are confidential, except as may be required by law and then only to the extent
necessary. Any and all evaluation processes and procedures utilized in
conjunction with the claims administration or award distribution process shall
also be kept strictly confidential among the Participating Claimants and the
Participating Law Firms.
     Agreement to, and maintenance of, confidentiality are material terms of
this Agreement. It is agreed that the following language shall be included in
individual settlement releases and is incorporated in this Agreement:
Participating Claimant and his/her attorneys shall keep strictly confidential
and agree not to publicize, disclose or characterize to any third party, person
or entity, at any time, the following information, except as it may otherwise
appear in the public domain: Memorandum of Understanding dated June 8, 2005, the
Confidential Settlement Agreement and Release and any of the terms and
conditions of this settlement, the amount of this settlement, the history,
background and/or substance of the negotiations, directly or indirectly, leading
up to this Settlement Agreement, or any other information which would assist a
third party in receiving or otherwise learning about this Confidential
Settlement Agreement and Release, and such terms, conditions, amounts, history,
background and/or the substance of any such negotiations (all which shall be and
is “Confidential Information”), except as required by any law. Participating
Claimant and his/her attorneys may, however, make disclosure of the money
received by Participating Claimant to their accountants and/or financial
advisors who shall, however, upon such

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



disclosure, be instructed to maintain and honor the confidentiality of such
information. If inquiry is made by any third person concerning the status of
Participating Claimant’s lawsuit, other than as identified above and as
necessary to resolve the liens identified above, Participating Claimant and
his/her attorneys shall respond only that the suit has been resolved, and make
no further comments.
    Participating Claimants and his/her attorneys further agree not to
communicate, publish or cause to be published, in any public or business forum
or context, any statement, whether written or oral, concerning the specific
events, facts or circumstances giving rise to a Participating Claimant’s claims.
The parties agree that any violations of the confidentiality provisions of this
Settlement Agreement shall entitle the non-breaching party to bring an action
against the breaching party to seek and recover immediate relief, redress and
damages associated with such breach, including injunctive relief, as may be
proven.
          2. Inadmissibility of Settlement and Related Documents. Participating
Law Firms, and Participating Claimants who receive awards pursuant to this
Agreement, shall not offer in evidence or in any way refer to in any civil,
criminal, administrative or other related action or proceeding, the Memorandum
of Understanding dated June 8, 2005 and any addendum thereto, this Agreement,
its terms or any Confidential Discovery Materials as defined in Case Management
Order No. 3 (protective order) filed on August 9, 2004 in MDL No. 1596, or in
any other protective order issued in any pending case, other than as may be
necessary to consummate or enforce this Agreement. If the subject of the MOU,
this Agreement, its terms or any Confidential Discovery Materials shall arise in
any such legal proceedings, Participating

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Claimants and Participating Law Firms shall, to the extent possible, 1) oppose
disclosure, 2) give Lilly notice and an opportunity to intervene and oppose
disclosure, 3) file under seal any documents disclosing this Agreement, its
terms or any Confidential Discovery Materials, and 4) take reasonable measures
to ensure that this Agreement, its terms and any Confidential Discovery Material
are kept confidential and that any disclosure thereof takes place in camera. In
the event that there is a proceeding to consummate or enforce this Agreement,
including but not limited to any proceeding involving a minor’s compromise,
death compromise, divorce or any other judicial proceeding, Participating
Claimant will file under seal any documents which disclose or refer to this
Agreement, its terms or any Confidential Discovery Materials, will conduct all
related proceedings under seal, and will take reasonable measures to ensure that
this Agreement, its terms and any Confidential Discovery Materials are kept
confidential and that any disclosure thereof takes place in camera.
     The above agreements shall be null and void, assuming the conditions of
this Agreement are not met and Lilly elects not to go forward with this
settlement.

     Q. SUCCESSORS AND ASSIGNS.
     The terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of each party hereto.

     R. GOVERNING LAW
     This Agreement shall be governed by and construed in accordance with the
laws of Indiana without regard to choice of law principles.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



S. CHALLENGES TO OR DISPUTES INVOLVING THIS AGREEMENT
     Any challenges to or disputes arising out of or relating to an alleged
violation of this Agreement, including but not limited to disputes between Lilly
and Participating Law Firms and/or Participating Claimants and disputes between
or among Participating Law Firms and/or members of Participating Law Firms
arising out of or in connection with this Agreement, shall be referred for
binding determination to Judicial Arbitration Mediation Services (“JAMS”) for
resolution. The parties shall work together to agree on a binding neutral
arbitrator to resolve any and all disputes and if an agreed upon arbitrator can
not be selected, JAMS’ complex resolution procedures shall control the selection
of a neutral arbitrator.

T. ATTORNEYS’ FEES
     Nothing in this Agreement shall affect the obligation of any Participating
Claimant to pay attorneys’ fees and costs pursuant to any agreement such
Participating Claimant may have with his or her counsel. Lilly shall have no
responsibility whatsoever for the payment of Participating Claimants’ attorneys’
fees. Any division of the Settlement Amount is to be determined by Participating
Claimant and Participating Law Firms and shall in no way affect the validity of
this Agreement or the Confidential Individual Release executed by any
Participating Claimant.

U. MERGER AND INTEGRATION
     This Agreement supersedes and replaces any prior agreement, tolling
agreement or writing between the parties and constitutes the entire Agreement
between Lilly, the Participating Law Firms and the Participating Claimants.

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



V. NOTICE
Any notices required under this Agreement shall be provided as follows:
(a) For the Participating Law Firms, notice shall be provided to:

         
 
  Christopher A. Seeger   Thomas A. Schultz
 
  Seeger Weiss LLP   Lopez, Hodes, Restaino, Milman & Skikos
 
  One William Street   450 Newport Center Drive, Second Floor
 
  New York, NY 10004   Newport Beach, CA 92660
 
  212-584-0700 (phone)   949-640-8222 (phone)
 
  212-584-0799 (fax)   949-640-8294 (fax)
 
  cseeger@seegerweiss.com   tschultz@lopez-hodes.com

(b) For Lilly, notice shall be provided to:

         
 
  Nina M. Gussack    
 
  Pepper Hamilton LLP    
 
  3000 Two Logan Square    
 
  Philadelphia, PA 19103    
 
  215-981-4950 (phone)    
 
  215-981-4307 (fax)    
 
  gussackn@pepperlaw.com    

(c) For the Special Settlement Masters, notice shall be provided to:

         
 
  Honorable John B. Trotter (retired)   Catherine Yanni
 
  JAMS   JAMS
 
  500 N. State College Blvd., Ste. 600   Two Embarcadero Center, Ste. 1100
 
  Orange, CA 92868   San Francisco, CA 94111
 
  714-939-1300 (phone)   415-982-5267 (phone)
 
  714-939-8710 (fax)   415-527-9611 (fax)
 
  tlunceford@jamsadr.com   cayanni@comcast.net
 
       
 
       
 
  Kenneth Feinberg    
 
  Michael Rozen    
 
  The Feinberg Group    
 
  780 Third Avenue, 26th Floor    
 
  New York, NY 10017-2024    
 
  212-527-9600 (phone)    
 
  212-527-9611    
 
  rsrosen@feinberggroup.com    

(d) For the escrow agent, notice shall be provided to:

         
 
  Kerry M. McDonough, Vice President    
 
  The Citigroup Private Bank    
 
  Preferred Custody Services    
 
  120 Broadway, 2nd Floor    
 
  New York, NY 10271    
 
  212-804-5499 (phone)    
 
  212-804-5401 (fax)    

Executed on ___, 2005.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SO AGREED ON BEHALF OF THE PARTICIPATING CLAIMANTS AND THE PARTICIPATING LAW
FIRMS:



     
 
   
Melvyn I. Weiss
  Ramon Rossi Lopez
Milberg Weiss Bershad & Schulman LLP
  Lopez, Hodes, Restaino, Milman & Skikos
One Pennsylvania Plaza, 49th Floor
  450 Newport Center Drive, Second Floor
New York, NY 10119
  Newport Beach, CA 92660



     
 
   
Christopher A. Seeger
  Nancy Hersh
Seeger Weiss LLP
  Hersh & Hersh
One William Street
  601 Van Ness Avenue, Suite 2080
New York, NY 10004
  San Francisco, CA 94102



     
 
   
H. Blair Hahn
  Mark Robinson
Richardson, Patrick, Westbrook & Brickman LLC
  Robinson, Calcagnie & Robinson
1037 Chuck Dawley Blvd., Bldg. A
  620 Newport Center Drive, 7th Floor
Mt. Pleasant, SC 29464
  Newport Beach, CA 92660



     
 
   
Jerrold S. Parker
  Perry Weitz
Parker & Waichman
  Weitz & Luxenberg
111 Great Neck Road
  180 Maiden Lane
Great Neck, NY 11021
  New York, NY 10038

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
 
   
Michael Heaviside
  Michael A. London
Ashcraft & Gerel
  Douglas & London
2000 L Street, N.W., Suite 400
  111 John Street, 8th Floor
Washington, D.C. 20036
  New York, NY 10038



     
 
   
Troy Rafferty
  Michael Burg
Levin Papantonio Thomas Mitchell
  Burg Simpson Eldredge Hersh & Jardine PC
Echsner & Proctor PA
  40 Inverness Drive East
316 South Baylen Street, Suite 600
  Englewood, CO 80112
Pensacola, FL 32502
   



     
 
   
Tommy Fibich
  Scott Levensten
Fibich, Hampton, Leebron & Garth
  The Beasley Firm
Five Houston Center
  1125 Walnut Street
1401 McKinney, Suite 1800
  Philadelphia, PA 19107
Houston, TX 77010
   



     
 
   
Dennis Reich
  Michael Schmidt
Reich & Binstock
  The Schmidt Law Firm
4265 San Felipe, Suite 100
  8401 North Central Expressway, Suite 880
Houston, TX 77027
  Dallas, TX 75225



     
 
   
Ron Meneo
   
Early & Meneo, LLP
   
One Century Tower
   
265 Church Street
   
New Haven, CT 06508-1806
   

SO AGREED ON BEHALF OF ELI LILLY AND COMPANY:

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
 
   
Nina M. Gussack
  Colleen T. Davies
Pepper Hamilton LLP
  Reed Smith LLP
3000 Two Logan Square
  1999 Harrison Street
Philadelphia, PA 19103
  Suite 2400
 
  Oakland, CA 94612



     
 
   
George Lehner
  Steven M. Kohn
Pepper Hamilton
  Reed Smith LLP
600 14th Street N.W.
  1999 Harrison Street, Suite 2400
Washington, D.C. 20005
  Oakland, CA 94612

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A
Claimant
Name:
SSN:
Address:
Claimant No.
CONFIDENTIALITY RELEASE OF ALL CLAIMS
                                         v. ELI LILLY AND COMPANY
This Confidential Individual Settlement Agreement and Release of All Claims
(hereinafter the “Confidential Release”) is entered into between
                                         individually and on behalf of all
derivative claimants under applicable law, (hereinafter defined directly below
as “Claimant”) and Eli Lilly and Company (hereinafter “Lilly” as further defined
below). This Confidential Release is deemed effective as of                     
(the “Effective Date”).
DEFINITIONS
“Claimant” as used and referred to in this Confidential Release shall include
                      and all other derivative claimants under applicable law,
including but not limited to the Claimant’s heirs, surviving spouse (including a
putative or common law spouse), surviving domestic partner, next of kin,
successors, assigns, agents, representatives, guardians, duly-appointed
trustees, executors, estate administrators or personal representatives (or the
equivalent thereto).
“Claimant’s Counsel” as used and referred to in this Confidential Release shall
include the following attorney(s) and law firm(s):
                                         and all attorneys and members of the
firm, as well as associate and co-counsel and all other attorneys who have
rendered legal services on behalf of the Claimant in pursuit of the Claimant’s
claim.
“Lilly” as used and referred to in this Confidential Release shall include Eli
Lilly and Company, a corporation, and the entire company, its officers,
directors, employees and shareholders, and its past, present and future parents,
subsidiaries, affiliates, controlling persons, suppliers, distributors,
contractors, agents, assigns, servants, counsel and insurers, and all of their
officers, directors, employees, shareholders, predecessors, successors, assigns,
heirs, executors, estate administrators or personal representatives (or the
equivalent thereto).
“Master Settlement Agreement” as used and referred to in this Confidential
Release refers to the Master Settlement Agreement dated September 16, 2005
entered into between Lilly and certain plaintiffs’ counsel representing Zyprexa
claimants, including all plaintiffs’ counsel who are members of the Plaintiffs’
Steering Committee (“PSC”) appointed in In re Zyprexa® Products Liability
Litigation, MDL No. 1596, in the United States District Court for the Eastern
District of

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A
New York and other plaintiffs’ counsel, defined in the Master Settlement
Agreement as the Participating Law Firms.
“Special Settlement Masters” as used and referred to in this Confidential
Release refers to the Special Settlement Masters who were appointed by Case
Management Order 12 to assist in the claims administration process described in
the Master Settlement Agreement.
RECITALS

A.   Claimant has either filed an action alleging injury and damages associated
with the use of Zyprexa or has provided Lilly with notice of a claim, alleging
damages associated with the use of Zyprexa by way of a tolled claim subject to a
Tolling Agreement between the Claimant and Lilly and/or by way of a claim
asserted informally by way of his/her participation in the settlement process as
outlined below.       Lilly disputes any and all allegations by the Claimant and
denies that it has any liability with respect to these claims.   B.   On
September 16, 2005, a Master Settlement Agreement was entered into as described
above.   C.   In connection with that Master Settlement Agreement, Claimant was
identified and included as a “Participating Claimant.” In addition, a claims
administration process has been established pursuant to the Master Settlement
Agreement.   D.   Each of the following conditions must be satisfied under the
Master Settlement Agreement before a monetary payment can be made under this
Confidential Release:

  1.   The Special Settlement Masters have audited, reported and confirmed to
Lilly that the conditions in Paragraph IV(I) of the Master Settlement Agreement
have been met, specifically, that there are at least [         ] claimants who
have released their claims and that of those released claimants at least
[          ] claimants have a diabetes-related injury pursuant to the criteria
and protocols established by the Special Settlement Masters.     2.   The
Special Settlement Masters have provided to Lilly information as required by
Paragraph IV(H) of the Master Settlement Agreement concerning the manner in
which they performed the audit and confirmation process to satisfy that the
conditions in Paragraph IV(I).     3.   The Special Settlement Masters have
confirmed that Claimant used Zyprexa, that the Claimant is a U.S. resident and
that the Claimant has a compensable injury under the claims administration
process.     4.   Finally, satisfaction of liens, assignment rights or other
third party claims identified under Paragraph 6 of this Confidential Release has
been or will be satisfied by the Claimant or an appropriate hold-back order will
be issued pursuant to protocols established by the Special Settlement Masters.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A

E.   As such, Claimant and Lilly have reached a settlement and resolution of all
actual or potential disputes that have arisen between them relating to
Claimant’s use of Zyprexa in accordance with this Confidential Release.

AGREEMENT

1.   Basic Agreement       For and in consideration of a release of all past,
existing, and future claims relating to Zyprexa, whether known or unknown, and
other agreements as set forth herein, and in complete settlement of the cases
and claims asserted by Claimant, Lilly hereby agrees to make payment to Claimant
as described below.   2.   Settlement Amount       In consideration of
Claimant’s promises, releases and other agreements as set forth in this
Confidential Release, Claimant and Claimant’s Counsel shall be paid a minimum of
                                        , based on the proof submitted by the
Claimant to the Special Settlement Masters. The Ultimate Settlement Amount will
be determined by the Special Settlement Masters through the claims
administration process based on the materials submitted by the Claimant and
their counsel and as ultimately evaluated and determined by the Special
Settlement Masters, provided that such amount will not be less than the amount
specified above. The Special Settlement Masters are hereby authorized to hold
back sums from the Settlement Amount, pursuant to written protocols developed by
the Special Settlement Masters and the Participating Law Firms, for the
satisfaction of any liens, assignments or third party claims as set forth in
Paragraph 6 below of this Confidential Release.       Through the procedures,
protocols and Claims Form established by the Special Settlement Masters,
Claimant has elected and agreed to a) submit his/her claim to the claims
administration process; b) to fully and finally accept the Settlement Agreement
Amount to be determined by the Special Settlement Masters; and c) to waive any
right to challenge or dispute the Special Settlement Masters’ final award,
except as provided in Paragraph 15 below. Copies of the Claimant’s Claim Form
reflecting such election and agreement, as well as the final award determination
made by the Special Settlement Master, are incorporated herein as though set
forth in full.       Payment of the Settlement Amount shall be made to the
Claimant and Claimant’s Counsel from the Settlement Fund established by the
Master Settlement Agreement. Payment shall be made only after Lilly receives
from Claimant a fully executed original of this Confidential Release and after
the Special Masters certify that liens, assignments or other third party claims,
if any, set forth in Paragraph 6 of the Confidential Agreement have been or will
be satisfied by the Claimant or an appropriate hold-back order issued pursuant
to protocols established by the Special Settlement Masters. Claimant agrees that
payment of the Settlement Amount constitutes full compensation and settlement
for any and all claims identified and released under the terms of Paragraph 3
below. Claimant

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A
agrees not to seek anything further from Lilly or any other person or entity,
including any other payment, in regard to such claims.
Lilly accepts no responsibility or liability for an allocation or division of
the Settlement Amount.
Further, neither Lilly, their counsel nor Claimant’s counsel accepts
responsibility for any tax liability or adverse effect on third party benefits
received by the Claimant, if any, arising out of the receipt of these settlement
proceeds, and the Claimant acknowledges that neither Lilly, their counsel or
Claimant’s counsel has made representations regarding the taxability or
non-taxability or the effect on Claimant’s receipt of third party benefits as a
result of Claimant’s receipt of these settlement proceeds.

3.   Release       In consideration of the payment of the Settlement Amount,
Claimant releases, acquits, forever discharges and covenants not to sue as to
all claims which Claimant ever had, or now has, or hereafter can, shall or may
have in the future against Lilly arising out of, relating to, resulting from, or
in any way connected with Zyprexa, including those claims and damages of which
the Claimant is not aware and/or that Claimant has not yet anticipated.      
This Confidential Release includes, but is not limited to, any and all past,
present and future claims, whether known or unknown, arising out of, relating
to, resulting from, or in any way connected with the use of Zyprexa and any
alleged defect or failure of Zyprexa, including without limitation, any claims
for damages, wrongful death, personal injury, emotional distress, pain and
suffering, loss of society and companionship, loss of income, loss of
consortium, medical expenses, future cost of insured services, past cost of
insured services, punitive damages, or any other form of damages whatsoever.    
  In addition to Lilly, this release extends to all named defendants in pending
litigation and all other third parties in any way connected with Claimant’s use
of Zyprexa, including without limitation, physicians, health care providers,
hospitals, pharmacies and other medical facilities, their past, present and
future parents, subsidiaries, affiliates, controlling persons, suppliers,
distributors, contractors, agents, assigns, servants, counsel and insurers, and
all of their past, present and future officers, directors, employees,
shareholders, predecessors, successors, assigns, heirs, executors, estate
administrators or personal representatives (or the equivalent thereto).      
Acknowledgement Concerning Release of Unknown and Future Claims.1 Claimant
expressly waives the provisions of any applicable law protecting against the
release of

 

1   This Confidential Release will be modified to include any applicable state
law provisions. This will include but not be limited to provisions with regard
to the acknowledgement of Claimant’s agreement to waive unknown and future
claims. For example, in California the Confidential Release shall include the
following language: The provisions of Section 1542 of the Civil Code of the
State of California are hereby expressly waived and Claimant understands that
said section provides: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing

(continued...)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A
unknown or unanticipated claims. Claimant understands and acknowledges the
significance and consequences of releasing all of the Zyprexa-related causes of
action and/or claims (including presenting existing, but unknown, unasserted,
unsuspected, or undiscovered Zyprexa-related causes of action and/or claims),
including but not limited to diabetes-related causes of action and/or claims,
and hereby assumes full risk and responsibility for any and all injuries,
losses, damages, assessments, penalties, charges, expenses, costs, and/or
liabilities that Claimant may hereinafter incur or discover that in any way
arise out of or relate to such causes of action and/or claims. To the extent
that any law, statute, ordinance, rule, regulation, case or other such legal
provision or authority may purport to preserve the Claimant’s right hereafter to
assert presently existing but unknown, unasserted, unsuspected, or undiscovered
Zyprexa-related and diabetes-related causes of action and/or claims, which would
otherwise be barred by the terms of this Release, Claimant hereby specifically
and expressly waives Claimant’s rights under such law, statute, ordinance, rule,
regulation, case or other such legal provision or authority.
Claimant understands and acknowledges the significance and consequence of
releasing all such claims, including all future claims, whether known or
unknown. In this regard, Claimant has been fully advised of Claimant’s legal
rights by counsel, and hereby assumes full risk and responsibility for any and
all injuries, losses, damages, assessments, penalties, charges, expenses, costs,
and/or liabilities that Claimant may hereafter incur or discover which in any
way arise out of or relate to such claims. Claimant further acknowledges having
obtained or having been advised of his/her right to seek independent legal
advice related to the waiver of these claims.

4.   Dismissal of Action And Promise Not to Sue or Bring Future Claims          
In consideration of payment of the Settlement Amount by Lilly, Claimant shall
dismiss all filed claims, if any, arising out of the use of Zyprexa currently
pending in any court or other tribunal, with prejudice, and without costs or
fees to any party. Claimant authorizes and instructs his/her counsel to
immediately deliver to Lilly’s counsel a Notice of Dismissal with prejudice as
against all defendants in accordance with the provisions of this Confidential
Release. This dismissal shall extend to and include a dismissal with prejudice
of the entire action or claim as to all named defendants, including but not
limited to physicians, health care providers, hospitals and other medical
facilities, as well as any present or former Lilly employees.           Claimant
further promises and agrees that in consideration of payment of the Settlement
Amount by Lilly, that Claimant never will file, maintain or prosecute any suit
or action at law or in equity against Lilly in any court, state or federal, of
the United States of

 
(continued...)
the release, which if known by him or her must have materially affected his or
her settlement with the debtor.”

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A
America or elsewhere in the world, arising out of or by reason of or in any
manner associated with Claimant’s use of Zyprexa.

5.   Settlements       Claimant agrees not to seek any settlement with a third
party arising out of the use of Zyprexa. Furthermore, if any such settlement has
occurred, Claimant warrants and represents that he or she has disclosed to Lilly
and to the Special Settlement Masters the fact and amount of any such
settlement, so that the amount of any such settlement is considered by the
Special Settlement Masters in making any award to Claimant.   6.   Liens,
Assignment Rights and Other Third Party Payor Claims       Claimant represents
and warrants that all known lien holders, as described below, lawsuits or
interventions, including by subrogation, have been identified through procedures
and protocols established by the Special Settlement Masters. Claimant further
represents and warrants that Claimant has also identified government payors,
including Medicare or Medicaid liens if they exist regardless of notice, through
procedures and protocols established by the Special Settlement Masters. The lien
holders and parties who hold rights through statutory assignments or otherwise
(hereinafter referred to collectively as “lien holders”) who must be and have
been identified are those third-party payors (public or private) that have paid
for and/or reimbursed Claimants for Zyprexa and/or any drug costs, hospital
expenses, medical expenses, physician expenses or any other health care provider
expenses arising from or based upon the provision of medical care or treatment
provided to the Claimant in connection with his or her claimed injury due to the
use of Zyprexa. Claimant represents and warrants prior to receiving his or her
award that any liens, assignment rights, or other claims identified above have
been or will be satisfied by the Claimant. Satisfaction of any liens,
assignments, or other claims as identified above is the sole responsibility of
the Claimant and his or her attorney and must be established to the satisfaction
of the Special Settlement Masters, which may include an agreement to compromise
any such liens before settlement funds can be disbursed.       Claimant
understands that upon request to the Special Settlement Masters, Lilly shall be
entitled to proof of Claimant’s lien or claim satisfaction and/or payment of
liens arising from or in connection with Claimant’s use of Zyprexa.      
Claimant hereinafter agrees that Claimant is releasing Lilly from all future
medical expenses, including but not limited to drug costs, hospital, medical,
physician or health care provider expenses relating to any past, present or
future medical care or treatment arising from or in connection with Claimant’s
use of Zyprexa.   7.   Indemnification       Claimant agrees to indemnify and
defend Lilly against and hold Lilly harmless from any and all damages or losses
Lilly may incur, including attorneys’ fees and costs, in connection with:
(i) claims or actions seeking damages for or attributable to the personal
injuries and/or death, specific to Claimant and allegedly related in any way to
Zyprexa,

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A
including without limitation, any such claim or action by any potential claimant
under applicable law, including the Claimant’s heirs, surviving spouse,
(including a putative or common law spouse), surviving domestic partner, next of
kin, successors, assigns, agents, representatives, guardians, duly-appointed
trustees, executors, estate administrators or personal representatives (or
equivalent thereto), and (ii) liens, assignments, subrogated interests,
encumbrances, causes of action, suits of judgment asserted by lien holders as
defined in Paragraph 6 of this Confidential Release, specific to Claimant’s
claims for drug costs, hospital, medical, physician or health care provider
expenses spent for medical care or treatment to Claimant arising from or in
connection with Claimant’s use of Zyprexa.

8.   No Admission of Liability       This Confidential Release is entered into
solely by way of compromise and settlement and is not and shall not be construed
as an admission of liability, responsibility or fault of or by Lilly.   9.  
Warranty of Authority and Capacity       Claimant represents and warrants that
Claimant has full authority and capacity to enter into this Confidential
Release.   10.   Entire Agreement       This Confidential Release contains the
entire understanding of the parties regarding the subject matter hereof. Such
Agreement shall not be amended, supplemented or abrogated other than by a
written instrument signed by the authorized representatives of each party to
this Individual Settlement Agreement and Release.   11.   Confidentiality

1. Confidentiality Agreement The Settlement Amount and the terms of this
Confidential Release are confidential, except as may be required by law and then
only to the extent necessary. Any and all evaluation processes and procedures
utilized in conjunction with the claims administration or award distribution
process shall also be kept strictly confidential by the Claimant and his/her
attorneys.
Agreement to, and maintenance of, confidentiality are material terms of this
Confidential Release. This Confidential Release shall be null and void if the
following confidentiality conditions of this Confidential Release are not met:
Claimant and his/her attorneys shall keep strictly confidential and agree not to
publicize, disclose or characterize to any third party, person or entity, at any
time, the following information, except as it may otherwise appear in the public
domain: Memorandum of Understanding dated June 8, 2005, the Confidential Master
Settlement Agreement and this Confidential Release and any of the terms and
conditions of this settlement, the amount of this settlement, the history,
background and/or substance of the negotiations, directly or indirectly, leading
up

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A
to the Master Settlement Agreement and this Confidential Release, or any other
information which would assist a third party in receiving or otherwise learning
about the Confidential Master Settlement Agreement and Confidential Release, and
such terms, conditions, amounts, history, background and/or the substance of any
such negotiations (all which shall be and is “Confidential Information”), except
as required by any law. Claimant and his/her attorneys may, however, make
disclosure of the money received by Claimant and his/her accountants and/or
financial advisors who shall, however, upon such disclosure, be instructed to
maintain and honor the confidentiality of such information. If inquiry is made
by any third person concerning the status of Claimant’s lawsuit, other than as
identified above and as necessary to resolve the liens identified above,
Claimant and his/her attorneys shall respond only that the suit has been
resolved, and make no further comments.
Claimants and his/her attorneys further agree not to communicate, publish or
cause to be published, in any public or business forum or context, any
statement, whether written or oral, concerning the specific events, facts of
circumstances giving rise to Claimant’s claims. The parties agree that any
violations of the confidentiality provisions of this Confidential Release shall
entitle the non-breaching party to bring an action against the breaching party
to seek and recover immediate relief, redress and damages associated with such
breach, including injunctive relief, as may be proven.
2. Inadmissibility of Settlement and Related Documents. Claimants and his/her
attorneys shall not offer in evidence or in any civil, criminal, administrative
or other action or proceeding, this Confidential Release, its terms, the
Memorandum of Understanding dated June 8, 2005 and any addendum thereto, the
Master Settlement Agreement, its terms of any Confidential Discovery Materials
as defined in Case Management Order No. 3 (Protective Order), filed on August 9,
2004 in MDL No. 1596, or in any other protective order issued in any pending
case, other than as may be necessary to consummate or enforce this Confidential
Release. If the subject of this Confidential Release, its terms, the Memorandum
of Understanding dated June 8, 2005 and any addendum thereto, the Master
Settlement Agreement, its terms or any Confidential Discovery Materials shall
arise in any such legal proceedings, Claimant and his/her attorneys shall, to
the extent possible, 1) oppose disclosure, 2) give Lilly notice and an
opportunity to intervene and oppose disclosure, 3) file under seal any documents
disclosing this Confidential Release, its terms, the Master Settlement
Agreement, its terms or any Confidential Discovery Materials, and 4) take
reasonable measures to ensure that this Confidential Release, its terms, the
Master Settlement Agreement, its terms and any Confidential Discovery Material
are kept confidential and that any disclosure thereof takes place in camera. In
the event that there is a proceeding to consummate or enforce this Confidential
Release, the Master Settlement Agreement, including but not limited to any
proceeding involving a minor’s compromise, death compromise, divorce or any
other judicial proceeding, Claimant will file under seal any documents which
disclose or refer to this Confidential Release, its terms the Master Settlement
Agreement, its terms or any Confidential Discovery Materials, will conduct all
related proceedings under seal, and will take reasonable measures to ensure that
this Confidential Release, its terms the

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A
Master Settlement Agreement, its terms and any Confidential Discovery Materials
are kept confidential and that any disclosure thereof takes place in camera.

12.   Successors and Assigns       The terms and conditions of this Confidential
Release shall inure to the benefit of and be binding upon the respective
successors and assigns of each party hereto.   13.   Governing Law       This
Confidential Release shall be governed by and construed in accordance with the
laws of Indiana without regard to choice of law principles.   14.   No
Assignment/Authority       Claimant represents that he/she has not assigned any
interest in any of the causes of action and/or claims released herein or if so,
has identified such an assignment to the Special Settlement Masters as required
by Section 6 above. Claimant represents that he/she collectively has the right
and exclusive authority to pursue and settle the released causes of action
and/or claims. Claimant further represents that to the extent required under the
applicable law, he/she has given adequate notice to all relevant parties, and/or
sought and/or obtained judicial approval of this Confidential Release.   15.  
Challenges To Or Disputes Involving This Agreement       Any challenge or
dispute arising out of or relating to an alleged violation of this Confidential
Release shall be referred for binding determination to Judicial Arbitration
Mediation Services (“JAMS”) for resolution. The parties shall work together to
agree on a biding neutral arbitrator to resolve any and all disputes and if an
agreed upon arbitrator can not be selected, JAMS complex resolution procedures
shall control the selection of a neutral arbitrator.       In the event that a
lawsuit is filed alleging a violation of this Confidential Release, including
but not limited to any allegation of a breach of the Confidentiality provisions,
the recoverable damages shall include, but not be limited to, the reasonable
attorneys’ fees and costs of the prevailing party.       By executing this
Confidential Release, Claimant understands and agrees that he/she is submitting
to the exclusive and binding jurisdiction of the Special Settlement Masters,
including whether Claimant is entitled to compensation under this settlement
program and in what amount.       Further, Claimant and Claimant’s Counsel agree
that any dispute between or among Claimants, a Claimant and Claimant’s Counsel,
Claimant’s Counsel or the Special Settlement Masters and Claimant and/or
Claimant’s Counsel shall also be within the exclusive and binding jurisdiction
of the Special Settlement Masters.   16.   Medical Documentation Authorization

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A
Claimant has authorized his/her counsel to obtain and supply to the Special
Settlement Masters and Lilly the medical or other documentation required for
approval of an award by the Special Settlement Masters under the Claims
Administration process.

17.   Counterparts       This Confidential Release may be executed in one or
more counterparts by each party to this Confidential Release, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same Confidential Release.   18.   Advice of Counsel    
  Claimant hereby acknowledges that he/she has read this Confidential Release
and has had an opportunity to obtain advice of counsel regarding it. Claimant
hereby also acknowledges that he/she understands the terms of this Confidential
Release, and that he/she freely and voluntarily signs and enters into it.
Claimant further acknowledges that, in entering into Confidential Release,
he/she has not relied upon any statement or representation by or on behalf of
Lilly except as stated herein.   19.   Attorney Fee Disputes       Nothing in
this Confidential Release shall affect the obligation of the Claimant to pay
attorneys fees and costs pursuant to any agreement Claimant may have with
Claimant’s counsel. Lilly shall have no responsibility whatsoever for payment of
Claimant’s attorneys fees. Any division of the Settlement Amount is to be
determined by Claimant and Claimant’s Counsel and shall in no way affect the
validity of this Confidential Release.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DRAFT — EXEMPLAR EXHIBIT A

20.   Enforceability       In case any provision (or any party of any provision)
contained in this Confidential Release shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision (or remaining part of
the affected provision) of this Confidential Release, but this Confidential
Release shall be construed as if such invalid, illegal or unenforceable
provision (or any part thereof), had never been contained herein, but only to
the extent it is invalid, illegal or unenforceable.

         
 
                                        , individually, and on behalf of all
derivative claimants under applicable law
     
 
   DATED

I,                                         , hereby also represent and declare
that Claimant, has at all relevant times, been represented by Claimants’
Counsel. Claimants’ Counsel have provided Claimant a copy of the Confidential
Release, and Claimants’ Counsel have made themselves available to answer any and
all questions with respect to the substance of the Confidential Release. Having
had a full opportunity to read, understand, and inquire of their counsel about
the terms and conditions of the Confidential Release, neither Claimant nor
Claimants’ Counsel has an objection to the terms of this Confidential Release.

         
 
By Counsel for Claimant,
 
     
 
   DATED
 
       
 
By Counsel for Claimant,
 
       

 